—In an action to recover the proceeds of a check on which the signature of the plaintiff Vincent Murphy was forged, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Lockman, J.), dated November 16, 1998, as denied their motion for summary judgment against the defendant Chase Manhattan Bank.
Ordered that the order is affirmed insofar as appealed from, with costs.
The complaint alleges that Alan Morris, the former counsel for the plaintiff Vincent Murphy, forged Murphy’s signature on a check representing the proceeds of the sale of Murphy’s property. The check was drawn on an account at Manufacturer’s ' Hanover Trust Co., now known as the defendant Chase Manhattan Bank (hereinafter Chase), and the proceeds were deposited into Morris’s accounts at the defendant Fidelity New York Savings and Banking Center (hereinafter Fidelity).
The Supreme Court properly denied the plaintiffs’ motion for summary judgment against Chase for conversion of the proceeds of the check (see, UCC 3-419). The evidence regarding the manner in which Morris handled the plaintiffs’ real estate transactions over a period of several years raises triable issues of fact as to, inter alia, whether the plaintiffs actually received the proceeds of the check or ratified Morris’s endorsement of the check (cf., Mouradian v Astoria Fed. Sav. & Loan, 91 NY2d 124).
In light of our determination, we need not reach the claim by Chase that summary judgment against Fidelity should have *374been granted in its favor. O’Brien, J. P., S. Miller, McGinity and Smith, JJ., concur.